383 U.S. 831 (1966)
DRUM ET AL.
v.
SEAWELL, CHAIRMAN OF THE NORTH CAROLINA STATE BOARD OF ELECTIONS, ET AL.
No. 1128.
Supreme Court of United States.
Decided April 4, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF NORTH CAROLINA.
Louis Rabil and Robinson O. Everett for appellants.
T. Wade Bruton, Attorney General of North Carolina, James F. Bullock, Assistant Attorney General, and Thomas L. Young for appellees.
PER CURIAM.
The motion to advance and expedite consideration is granted. The judgment is affirmed.